EXECUTIVE
EMPLOYMENT AGREEMENT

        This Employment Agreement (“Agreement”) is effective as of January 1,
2008 between Gold Resource Corporation, a Colorado corporation (the “Company”),
and Jason Reid (the “Executive”) (collectively, the “Parties”).


W I T N E S S E T H:

        WHEREAS, the Company wishes to engage the Executive’s services upon the
terms and conditions hereinafter set forth; and

        WHEREAS, the Executive wishes to be employed by the Company upon the
terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the premises and mutual promises set
forth below, the sufficiency of which is hereby acknowledged, the Parties agree
as follows:

         1.        Employment; Duties. The Company hereby agrees to employ the
Executive effective as of the date first above written (the “Effective Date”) as
its Vice-President of Corporate Development, and the Executive hereby agrees to
serve in such capacity. Executive shall be responsible for formulating corporate
growth and capital formation strategies and overseeing the Company’s investor
relations programs and for any other duties assigned to him by the Chief
Executive Officer of the Company (“CEO”). The Executive shall at all times
report to and take direction from the CEO, and shall perform such additional
duties not inconsistent with his position as shall be designated from time to
time by the Company.

         2.        Best Efforts. The Executive agrees to use his best efforts to
promote the interests of the Company and shall, except for illness, reasonable
vacation periods and leaves of absence, devote his full business time and
energies to the business and affairs of the Company. The Executive shall be
permitted to perform material outside business endeavors only with the approval
of the Board of Directors, provided that such outside activities do not
interfere with the performance of the Executive’s duties. The Executive may also
engage in work for charitable, benevolent, civic or educational purposes so long
as such endeavors do not interfere with the Executive’s duties hereunder.

         3.        Term of Agreement. The term of this Agreement shall commence
on the Effective Date and such term and the employment hereunder shall continue,
unless earlier terminated in accordance with the provisions of Section 5, for a
period of three years (the “Original Term”). On each anniversary of this
Agreement, the term of the Executive’s employment shall be automatically
extended one additional year unless, prior to 120 days before such anniversary,
the Employer shall have delivered to the Executive or the Executive shall have
delivered to the Employer written notice that the term of the Executive’s
employment hereunder will not be extended. The period of employment of the
Executive by the Company, commencing with the Effective Date and continuing
until termination of the employment by expiration or notice hereunder, in
accordance with Section 5 or otherwise, shall be known as the “Term of
Employment.”

--------------------------------------------------------------------------------



      4.        Compensation.

       4.1         Base Salary. As compensation for the Executive’s services
rendered hereunder, the Company shall pay to the Executive a base salary at an
annual rate equal to one hundred fifty thousand dollars ($150,000) (the “Base
Salary”). The Base Salary shall be payable to the Executive on a monthly basis
in accordance with the Company’s standard policies for management personnel.

       4.2         Incentive Compensation. With respect to each calendar year or
portion thereof, beginning with calendar year 2008, the Executive shall be
eligible to receive incentive compensation, including but not limited to,
bonuses, stock options and other perquisites, payable solely in the discretion
of the Board of Directors.

       4.4        Benefits. The Executive shall be entitled to participate in
all benefit programs established by the Company and generally applicable to the
Company’s executives, including group health, dental and life insurance and
vacation pay. The Executive shall also be reimbursed for reasonable and
necessary business expenses incurred in the course of his employment with the
Company pursuant to Company policies established from time to time.
Reimbursement shall be made to the extent such expenses are deductible by the
Company in accordance with applicable Internal Revenue Service rules. The
Executive shall be entitled to four weeks of paid vacation per year and all paid
holidays.

       4.5         Cellular Phone. The Company shall, during the Term of
Employment, provide the Executive with and pay for the Executive’s use of a
cellular phone for business and reasonable personal use.

       4.6         Office, Equipment and Assistance. The Company shall provide
for the Executive all facilities, equipment and services suitable to his
position and adequate for the performance of his duties. The Executive will be
required to perform the services and duties described in Section 1 primarily at
the Denver location of the Company.

     5.         Termination of Employment Relationship.

       5.1        Death. This Agreement shall terminate immediately upon the
death of the Executive. In such event, Employer shall pay Executive’s estate an
amount equal to 12 months Base Salary, such amount being payable within three
months after his death.

2

--------------------------------------------------------------------------------



       5.2         Disability. This Agreement shall not terminate upon the
temporary disability of the Executive, but the Employer may terminate this
Agreement upon Executive’s permanent disability (“Total Disability”). In such
event, Employer shall pay Executive an amount equal to 24 months Base Salary,
such amount being payable within three months after such termination, such
amount being reduced by any disability insurance thereafter to be received by
Executive for which the Employer pays all the premiums and of which Executive is
the beneficiary. The Board of Directors shall make a determination of the Total
Disability of the Executive based upon the definition of disability contained in
any disability insurance policy owned by the Company and insuring against the
disability of the Executive, and if the Company does not have such a policy,
then by reference to any policy owned by the Executive. If no such policy exists
or if such policy does not comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), Total Disability
shall be based upon the inability of the Executive to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months. Any such determination by
the Board of Directors shall be evidenced by its written opinion delivered to
the Executive. Such written opinion shall specify with particularity the reasons
supporting such opinion and be manually signed by at least a majority of the
Board of Directors.

       5.3         Termination by the Company. This Agreement may be terminated
by the Company for “Cause” and, in such event, the term of employment shall
terminate at the termination date designated by the Company. For the purpose of
this paragraph, “Termination for Cause” or “Cause” shall include the following:

                    (a)        A finding by a court of breach of fiduciary duty
or conviction of criminal conduct by the Executive, in either case after all
rights of appeal have expired or such appeals have been exhausted, having the
effect of materially adversely affecting the Company and/or its reputation;

                    (b)        Failure by the Executive to substantially perform
his duties hereunder;

                    (c)        Engagement by the Executive in the use of
narcotics or alcohol to the extent that the performance of his duties is
materially impaired;

                    (d)        Material breach of the terms of this Agreement by
the Executive or failure to substantially comply with proper instructions of the
CEO;

                    (e)        Willful misconduct by the Executive which is
materially injurious to the Company, other than business decisions made in good
faith; or

                    (f)        Any act or omission on the part of the Executive
not described above, but which constitutes material and willful misfeasance,
malfeasance, or gross negligence in the performance of his duties to the
Company.

       5.4         Termination by the Executive. The Executive may terminate
this Agreement for “Good Reason.” For purposes of this paragraph, Good Reason
shall mean:

                    (a)        Any assignment to the Executive of any duties
materially inconsistent with the position described in Section 1 hereof;

3

--------------------------------------------------------------------------------



                    (b)        Any material diminution of the duties of the
Executive then-existing without the written consent of the Executive;

                    (c)        Any removal of the Executive from, or failure to
re-elect the Executive to, the positions described in Section 1 hereof without
the Executive’s written consent, except in connection with termination of the
Executive pursuant to Section 5.1, 5.2 or 5.3 hereof;

                    (d)        A reduction in the Executive’s rate of
compensation, or a reduction in the Executive’s fringe benefits, moving the
Company’s headquarters from Denver or any other failure of the Company to comply
with Section 4 of this Agreement;

                    (e)        Other material breach of this Agreement by the
Company; or

                    (f)        Following a “Change in Control,” defined below.

       A “Change of Control” shall be deemed to have occurred if (i) a tender
offer shall be made and consummated for the ownership of 50% or more of the
outstanding voting securities of the Company; (ii) the sale of 30% or more of
the outstanding voting securities of the Company in a single transaction or a
series of transactions occurring during a period of not more than twelve months;
(iii) the Company shall be merged or consolidated with another corporation and
as a result of such merger or consolidation less than 50% of the outstanding
securities of the surviving or resulting corporation shall be owned in the
aggregate by the former shareholders of the Company, as the same shall have
existed immediately prior to such merger or consolidation; or (iv) the Company
shall sell more than 40% of the fair market value of its assets to another
corporation which is not a wholly owned subsidiary.

       Any termination by the Board of Directors pursuant to Section 5.2 or 5.3
or by the Executive pursuant to Section 5.4 shall be communicated by written
Notice of Termination to the other Party hereto. Notice of Termination shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated.

       The Executive’s obligations under Section 6 regarding confidentiality
shall survive any termination of this Agreement by the Executive, by the Company
or otherwise.

     5.4         Payment Upon Termination.

                    (a)        If this Agreement is terminated by the Company
for Cause, or the Executive resigns without Good Reason, during the Term of
Employment, the Executive shall not be entitled to severance pay of any kind but
shall be entitled to be reimbursed for all reasonable business expenses incurred
by the Executive and shall be paid the Base Salary earned by the Executive prior
to the effective date of termination or resignation, and all obligations of the
Company under Section 4 hereof shall terminate upon the designated termination
date, except to the extent otherwise required by law.

4

--------------------------------------------------------------------------------



                    (b)        In the event that the Executive is terminated
without Cause or the Executive resigns with Good Reason, the Company shall pay
the Executive thirty-five (35) months Base Salary at the rate prevailing for the
Executive immediately prior to such termination as severance pay, payable in
accordance with Company’s normal payroll. The Executive shall also be entitled
to receive benefits to which he was entitled immediately preceding the date of
termination for a similar period, including but not limited to health and dental
insurance. Notwithstanding the foregoing, the timing of the payments described
in this subsection (b) of section 5.4 may be modified if, and only if, necessary
to comply with the provisions of Section 409A such that the amounts payable to
the Executive are paid to him in the year in which such income is required to be
included in his gross income for tax purposes.

                    (c)        The parties agree that this Agreement is intended
to comply with the requirements of Section 409A and the regulations and other
guidance promulgated thereunder or an exemption from 409A. Notwithstanding
anything in this Agreement to the contrary, if the Executive is a “specified
employee” (as described in Section 409A) on the date of his separation from
service, any amount to which the Executive would otherwise be entitled during
the first six (6) months following separation of service that constitutes
nonqualified deferred compensation within the meaning of Section 409A and that
is therefore not exempt from Section 409A as involuntary separation pay or a
short-term deferral will be accumulated and paid in a single lump sum cash
payment (without interest) on the earlier of (i) the first business day of the
seventh (7th) month following the date of such “separation from service” (as
defined under Section 409A) or (ii) the date of the Executive’s death, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified herein. For
purposes of this Agreement, each amount to be paid or benefit to be provided
hereunder shall be construed as a separate identified payment for purposes of
Section 409A.

       6.         Confidentiality and Non-Disclosure.

       6.1        Confidential Information. The Executive and the Company
recognize that due to the nature of his engagement under this Agreement, and the
relationship of the Executive to the Company, the Executive has had access to
and has acquired, will have access to and will acquire, and has assisted in and
may assist in developing, confidential and proprietary information relating to
the business and operations of the Company and its affiliates, including trade
secrets as defined in the Colorado Uniform Trade Secrets Act and information
with respect to their present and prospective products, services, systems,
software, data, customers, agents, processes, and sales and marketing methods.
The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Company and its affiliates and
that disclosure of it to or its use by others could cause substantial loss to
the Company. The Executive will keep confidential any trade secrets or
confidential or proprietary information of the Company and its affiliates which
are now known to him or which hereafter may become known to him as a result of
his employment or association with the Company and shall not at any time
directly or indirectly disclose any such information to any person, firm or
corporation, or use the same in any way other than in connection with the
business of the Company or its affiliates during and at all times after the
expiration of the Term of Employment.

5

--------------------------------------------------------------------------------



       6.2         Remedy. In the event of a breach or threatened breach by the
Executive of any of the provisions of this Section 6, the Company shall be
entitled to injunctive relief, restraining the Executive and any business, firm,
partnership, individual, corporation, or entity participating in such breach or
attempted breach, from engaging in any activity which would constitute a breach
of this Section 6. Nothing herein, however, shall be construed as prohibiting
the Company from pursuing any other remedies available at law or in equity for
such breach or threatened breach, including the recovery of damages. The
provisions of this Section 6 shall survive the termination of this Agreement and
the termination of the Executive’s employment.

     7.         Miscellaneous.

       7.1         Assignability. The Executive may not assign his rights and
obligations under this Agreement without the prior written consent of the
Company, which consent may be withheld for any reason or for no reason.

       7.2         Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable, the remaining provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included therein.

       7.3         Entire Agreement. This Agreement, and any attachments hereto,
constitute the entire agreement between the Parties relating to the subject
matter hereof and supersedes all prior agreements or understandings among the
Parties hereto with respect to the subject matter hereof.

        7.4        Amendments. This Agreement shall not be amended or modified
except by a writing signed by both Parties hereto.

       7.5         Waiver. The failure of either Party at any time to require
performance of the other Party of any provision of this Agreement shall in no
way affect the right of such Party thereafter to enforce the same provision, nor
shall the waiver by either Party of any breach of any provision hereof be taken
or held to be a waiver of any other or subsequent breach, or as a waiver of the
provision itself. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Colorado without regard to the conflict
of laws of such State. The benefits of this Agreement may not be assigned nor
any duties under this Agreement be delegated by the Executive without the prior
written consent of the Company, except as contemplated in this Agreement. This
Agreement and all of its rights, privileges, and obligations will be binding
upon the Parties and all successors and agreed to assigns thereof.

       7.6         Binding Agreement. This Agreement shall be effective as of
the date hereof and shall be binding upon and inure to the benefit of the
Executive, his heirs, personal and legal representatives, guardians and
permitted assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon any successor
or assignee of the Company, including any entity that may be merged with or into
the Company.

       7.7         Headings. The headings or titles in this Agreement are for
the purpose of reference only and shall not in any way affect the interpretation
or construction of this Agreement.

6

--------------------------------------------------------------------------------



        7.8         No Conflict. The Executive represents and warrants that he
is not subject to any agreement, order, judgment or decree of any kind which
would prevent him from entering into this Agreement or performing fully his
obligations hereunder.

        7.9         Survival. The rights and obligations of the Parties shall
survive the Term of Employment to the extent that any performance is required
under this Agreement after the expiration or termination of such Term of
Employment.

        7.10         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same document.

        7.11         Notices. Any notice to be given hereunder by either Party
to the other may be effected in writing by personal delivery, or by mail,
certified with postage prepaid, or by overnight delivery service. Notices sent
by mail or by an overnight delivery service shall be addressed to the Parties at
the addresses appearing following their signatures below, or upon the employment
records of the Company but either Party may change its or his address by written
notice in accordance with this paragraph.

        7.12         Opportunity to Consult Counsel. The Parties hereto
represent and agree that, prior to executing this Agreement, each has had the
opportunity to consult with independent counsel concerning the terms of this
Agreement.

        7.13         Attorney Fees. In the event of any dispute, arbitration,
litigation between the Parties or proceeding before any court of competent
jurisdiction, the prevailing Party shall be entitled to reasonable attorney fee,
costs and expenses.

[Signatures on following page]







7

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Parties hereto have properly and duly executed
this Agreement to be effective as of the date first written above.

  THE COMPANY:
Gold Resource Corporation


  By: _______________________________________
Name: ___________________________________
Title: _______________________________________


  EXECUTIVE:


  _______________________________________
Jason Reid
Address:________________________________

______________________________________


--------------------------------------------------------------------------------

